IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-51096
                          Conference Calendar



FREO FRED LAMPKIN,

                                           Plaintiff-Appellant,

versus

D.J. POPPELL, Senior Warden; GEORGE HEAD, Captain;
JEFFREY JEFFCOAT, Assistant Warden; R. SANCHEZ;
M. DAVIS; KENNETH SHERMAN,

                                           Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                       USDC No. SA-96-CV-1214-OG
                          --------------------

                           October 20, 1999

Before JONES, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

     Freo Fred Lampkin, Texas inmate #569786, appeals the

district court’s dismissal of his civil rights complaint.

Because Lampkin failed to object to the magistrate judge’s

report, our review is limited to plain error.     See Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996)

(en banc).     From our careful review of Lampkin’s arguments, we




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-51096
                                -2-

conclude that Lampkin has failed to demonstrate plain error.      See



Highlands Ins. v. National Union Fire Ins., 27 F.3d 1027, 1031-32

(5th Cir. 1994).

     This appeal is without arguable merit and is thus frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.   See 5TH CIR.

R. 42.2.   Lampkin is cautioned that future frivolous appeals

filed by him or on his behalf will invite the imposition of

sanctions.   Lampkin is further cautioned to review any pending

appeals to ensure that they are not frivolous.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.